Case 9:17-cv-00050-DLC-JCL Document 139-8 Filed 02/21/19 Page 1 of 4




                  EXHIBIT 8
PL003407 December 26, 2016 Email Exchange
              Case 9:17-cv-00050-DLC-JCL Document 139-8 Filed 02/21/19 Page 2 of 4


Cc:          Allen Secher [Sie                     |; Tanya Gersh[tonyagersh@gmail.com]; Will Randall iin;            Richard
Cohen|[richard.cohen@splcenter.org]
To:          Judah Gersh[gersh@bigskyattorneys.com]; Marc Roston[ =i                  |
From:        Francine Roston
Sent:        Mon 12/26/2016 3:44:39 AM
Importance:            Normal
Subject:     Re: A Strategy for working together
Received:              Mon 12/26/2016 3:45:26 AM


Wepropose wehave the phone call with Richard Cohen tomorrow. Based on that we canset a time for usall to meet. For
now, we are staying with the strategy of not talking to media. We understoodthat to include the three families. We
understood that Will and Rachel were taking press inquiries in an attempt to squash stories. At some point it switched to
Will and Rachel giving quotes to defend Love Lives Here. And weall saw very clearly what happened with those quotes n
how they fed the storm and hurt Tanya.
Tomorrow, we hope Richard addresses this question regardingpress.
Finally, please rememberthis is very real for Tanya and Judah. They, and thcir son, will continuc to be attacked if any of the
three families or LLH or MT Human Rights Network keeps speaking.
So, we ask that you stop until consensusis reached.
And now, weleave it to Richard to facilitate the discussion.


Sent from my iPhone


On Dec 25, 2016, at 5:32 PM, Judah Gersh <gersh@bigskyattorneys.com> wrote:



           I'm generally available for a conferencecall.


On Dec 25, 2016 4:36 PM, "Allen Secher ." <P                           wrote:




           Everyone:




           Weare writing because we are deeply concerned about the lack of communication
           and joint decision-making between our families. We desperately need to consult
           about how werespond to the hate crimes taking place against us and our
           community.




           Asit stands right now,it seemsto us there have been too many instances when each
           of us have acted on our own. The risk here is that we will be divided and this
           precisely feeds into what the people whoare attacking us want to happen.




           Here are two examples that illustrate what concernsus. First, there was a unilateral
           decision to cancel the governor’s news conference. We later found out that the FBI
           had not objected to holding the conference. This was a missed opportunity because
           the Governor would have been speaking out against hatred in front of a cross
            section of business and community leaders who were being targeted. As a result, we
           missed the chance to frame these attacks as an offense against the community as a




                                                                                                                            PLOO3407
  Case 9:17-cv-00050-DLC-JCL Document 139-8 Filed 02/21/19 Page 3 of 4


whole, rather than as an attack against the small Jewish minority within our
community.




Similarly, putting ADL and the Jewish Crisis Response Team front and center
frames this as a conflict between Jews and those whohate them. There is a broader
issue at stake here. In contrast, having the Southern Poverty Law Center be our
main representative would identify this as a broader humanrights issue, which it
surelyis.




If we fail to go forward as a unified body, then the small Jewish community in
Whitefish will split, and this will play directly into the hands of those whoare
attacking us.




Love Lives Here has beenin the center of this controversy from the beginning.
Love Lives Here is committed to the importance of fighting for human rights, both
locally and statewide. We have organized a broad coalition of people who stand
ready to work with us. This can only happen, however, if we act in concert and with
one voice.




So long as the situation here in Whitefish remains heated, I suggest we havea daily,
15-minute phone check-in at a standing time, say 8:30AM, during which we would
let each other know what is happening and what weplan to do so that we can
remain maximally coordinated and connected in our work together. Perhaps that
first conversation should be tomorrowprior to our call from SPLC. I also think we
would benefit from a bi-weekly face-to-face, in which we could makejoint
decisions about strategies and priorities. This is the kind of coordinated effort that
has proven successful in other grass-roots civil rights and anti-bigotry work, and
will help us remain a community of concern rather than asset of isolated
individuals.




Weknow these are very tough and emotional times for all of us and we hope you
accept this email in the spirit in which it is sent.




Ina Albert and Rabbi Allen Secher




                                                                                         PLOO3408
Case 9:17-cv-00050-DLC-JCL Document 139-8 Filed 02/21/19 Page 4 of 4




                                                                       PLOO3409
